IN THE UNITED STATES COURT OF APPEALS

                        FOR THE FIFTH CIRCUIT



                              No. 01-51228
                            Summary Calendar


UNITED STATES OF AMERICA,

           Plaintiff-Appellee,

                                  versus

GILBERTO LUNA-MADRID, also known as Ramiro M. Martinez, also known
as Juan Ramirez,

           Defendant-Appellant.



           Appeal from the United States District Court
                 for the Western District of Texas
                    USDC No. EP-01-CR-594-ALL-DB

                             June 18, 2002

Before HIGGINBOTHAM, WIENER, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Gilberto Luna-Madrid appeals his conviction based on his

guilty plea for illegal reentry following deportation.           He asserts

that the district court coerced him into pleading guilty and denied

him his right to counsel and to a jury trial by denying his request

for substitution of counsel.

     We   conclude   that   the   district   court   did   not   abuse   its

discretion in denying Luna’s request, particularly given the late

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
stage of the proceedings.1         Contrary to Luna’s contentions, the

district court did not require him to plead guilty or forbid him

from proceeding to a trial by jury.          Luna has failed to show that

he was coerced to plead guilty by the actions of the district

court.2

     AFFIRMED.




     1
         See United States v. Ramos, 71 F.3d 1150, 1155-56 (5th Cir. 1995);
United States v. Silva, 611 F.2d 78, 79 (5th Cir. 1980) (per curiam).
     2
          Cf. United States v. Lampazianie, 251 F.3d 519, 524 (5th Cir. 2001).

                                       2